FILED
                            NOT FOR PUBLICATION                              OCT 4 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30226

               Plaintiff - Appellee,             D.C. No. 3:08-cr-00086-JWS

  v.
                                                 MEMORANDUM *
GILBERTO GONZALES, a.k.a. Angel
Chaides-Arronjo, a.k.a. John Doe, a.k.a.
Gilberto Gonzalez, a.k.a. Victor Manuel
Reyes, a.k.a. Toro,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Alaska
                    John W. Sedwick, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Gilberto Gonzales appeals from the 240-month sentence imposed following

his guilty-plea conviction for conspiracy to distribute cocaine and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A), and money

laundering, in violation of 18 U.S.C. § 1956(a)(3)(A) and (B). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Gonzales concedes that he waived his right to appeal his sentence, but

contends that the waiver does not apply because his sentence violates the law.

Because the sentence imposed by the district court neither exceeds the permissible

statutory penalty for the crime, nor violates the Constitution, Gonzales’s appeal is

barred by a valid appeal waiver. See United States v. Bibler, 495 F.3d 621, 624

(9th Cir. 2007); United States v. Jordan, 256 F.3d 922, 928 (9th Cir. 2001).

      DISMISSED.




                                          2                                    10-30226